Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2018-0152863, filed on 28 November 2019.

Information Disclosure Statement
The Information Disclosure Statement(s) filed on 17 October 2019 and 08 April 2021, has been considered by the Examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a requirement definition unit in claim 6
a data reception unit in claim 6
a data evaluation unit in claim 6
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
a requirement definition unit, a data reception unit, and a data evaluation unit the various units are not described as being hardware, software, or a combination in the specification, for Examination purposes these units are interpreted to be software.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1 and 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite method and system for evaluating the quality of a medical image dataset. The limitations of:
Claim 1, which is representative of claim 6
[… obtaining …], by the requirement definition unit, requirements according to a machine learning purpose; [… obtaining …], by the data reception unit, medical image data for machine learning; and evaluating, by the data evaluation unit, evaluation items in which the requirement received by the requirement definition unit is applied to the medical image data for machine learning received by the data reception unit, wherein the evaluation items include data normality which means a ratio of normal frames in all frames; learning fitness which means a ratio of labeled or labelable frames in the received data; and anatomical completeness which means a ratio of anatomical elements included in the received data against anatomical elements based on medical standards.
, as drafted, is a method, which under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic components. That is, other than reciting a system, nothing in the claim element precludes the steps from practically being
performed in the mind. For example, but for the system, the claim encompasses a person thinking about requirements for their training data, looking at data of images and evaluating the images via the requirements they thought of. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a system, which implements the abstract idea. The system, are recited at a high level of generality (i.e., a general purpose computer) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim recites the additional elements of “receiving…”. The “receiving…” steps are recited at a high-level of generality (i.e., as a general means of receiving/transmitting data) and amounts to the mere transmission and/or receipt of data, which is a form of extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a system, to perform the noted steps amounts to no more than mere instructions to apply the exception using generic hardware components. Mere instructions to apply an exception using a generic hardware components cannot provide an inventive concept (“significantly more”).
Also, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “receiving…” were considered extra-solution activity. The “receiving…” steps have been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in MPEP 2106.05(d)(II)(i) “Receiving or transmitting data over a network” is well-understood, routine, and conventional. Well-understood, routine, and conventional elements/functions cannot provide “significantly more.” As such the claim is not patent eligible.
Claims 2-5 and 7-10 are similarly rejected because either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible.
Claims 2-4 and 7-9 further define the various evaluation items, but does not recite any additional elements, and therefore cannot provide a practical application and/or significantly more.
Claims 5 and 10 further define use of obstacle data, but does not recite any additional elements, and therefore cannot provide a practical application and/or significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2021/0004959 (hereafter “Fu”), in view of U.S. Patent No. 10,140,421 (hereafter “Bernard”).

Regarding claim 1, Fu teaches a method for evaluating quality of a medical image dataset for machine learning using a system including a requirement definition unit, a data reception unit, and a data evaluation unit (Fu: paragraph [0002], “a colon polyp image processing method and apparatus, and a system”, paragraph [0054], “For the endoscopic image in a single frame in the input video stream, it is determined whether the endoscopic image is a low-quality picture; if the endoscopic image is the low-quality picture, the endoscopic image is directly filtered out and the subsequent module identification is skipped”, paragraph [0075], “an input of the image classification model is a qualified single frame of endoscopic image, and the image classification model outputs a result”, paragraph [0090], “apparatus may include one or more processors and one or more memories storing a program unit, the program unit being executed by the processor. The program unit includes a position detection module 801 and a polyp classification module 802. Of course, it should be understood that one or more of the modules described in this specification may be implemented by processing circuitry”. Also see, paragraphs [0051]-[0052], [0116]. The Examiner notes that a claim may be rendered obvious where the limiting function is that of making a set of prior-known elements contiguous, i.e., bringing them together. However, the opposite is also true. In this case, the limiting function is that of splitting prior-known elements and or functionality into discrete elements: (a) a requirement definition unit (b) a data reception unit, and (c) a data evaluation unit, the processing circuitry, of the method/system of Fu and Bernard in combination teach the functionality of the claimed elements respectively (see mapping below). As such, this claim would be obvious to one of ordinary skill in the art at the time of the invention to make the method/system of Fu and Bernard separable without undue experimentation or risk of unexpected results, see In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). MPEP 2144.04.), the method comprising:
--receiving, by the requirement definition unit, requirements according to a machine learning purpose (Fu: paragraph [0047]-[0048], “a detection target is a colon polyp… train respective polyp positioning models for the white light picture data and the NBI picture data, which are referred to as a white light polyp positioning model and an NBI polyp positioning model… The training data of the white light polyp positioning model is white light type pictures, and the training data of the NBI polyp positioning model is NBI type pictures”, paragraph [0052], “the low-quality picture includes a blurred picture, an overexposed/ underexposed picture with abnormal tone, and a low-resolution picture.”. Also see, paragraph [0054]-[0055]. The Examiner notes training of the detection for a target and requiring both white light and NBI data is providing a requirement for the machine learning model and teaches what is required of the claim under the broadest reasonable interpretation);
--receiving, by the data reception unit, medical image data for machine learning (Fu: paragraph [0010], “The colon polyp image processing apparatus can be configured to receive the endoscopic video stream from the endoscope apparatus, obtain a to-be-processed endoscopic image from the endoscopic video stream”. Also see, paragraph [0073]. The Examiner notes that “for machine learning” is an intended use of the receipt of data that is not required to occur. This feature has been fully considered by the Examiner; however, the limitation does not provide patentable distinction over the cited prior art because it is an intended use or result of the receipt of data); and
--evaluating, by the data evaluation unit, evaluation items in which the requirement received by the requirement definition unit is applied to the medical image data for machine learning received by the data reception unit (Fu: paragraphs [0051]-[0052], “the colon polyp image processing apparatus can determine whether the endoscopic image is a low-quality picture according to the color feature, the gradient variation feature and the abnormal brightness feature, where the low-quality picture includes a blurred picture, an overexposed/underexposed picture with abnormal tone, and a low-resolution picture”. Also see, paragraph [0054]),
--wherein the evaluation items include data normality which means a ratio of normal frames in all frames (Fu: paragraph [0056], “Identification of a low-resolution picture may be achieved by calculating an effective pixel area in the picture. The effective pixel area refers to an area after black borders on upper, lower, left and right sides of the picture are removed through cropping… If the effective area after the black borders are removed through cropping is less than a certain threshold, the picture is considered to be a low-resolution picture,”, paragraph [0085], “process each frame of endoscopic image, which meets requirements on real-time performance”. Also see, paragraph [0094]. The Examiner interprets the area not removed to be “normal”, under the broadest reasonable interpretation); […].
Fu may not explicitly teach (underlined below for clarity):
--learning fitness which means a ratio of labeled or labelable frames in the received data; and
--anatomical completeness which means a ratio of anatomical elements included in the received data against anatomical elements based on medical standards.
Bernard teaches learning fitness which means a ratio of labeled or labelable frames in the received data (Bernard: Column 72, line 50-Column 73, “Training set criteria, for example, identified in training parameters 620 of the medical scan image analysis function, can be utilized to automatically identify and select medical scans to be included in the training set from a plurality of available medical scans… training set criteria can be received via the network… The training set criteria can include a minimum training set size. The training set criteria can include data integrity requirements for medical scans in the training set such as requiring that the medical scan is assigned a truth flag 461… The training set criteria can include quota and/or proportion requirements for one or more medical scan classification data. For example, the training set criteria can include meeting quota and/or proportion requirements for one or more scan types and/or human body location of scans, meeting quota or proportion requirements for a number of normal medical scans and a number of medicals scans with identified abnormalities… meeting quota and/or proportion data for a number of medical scans with certain diagnosis or certain corresponding medical codes”. The Examiner notes a proportion of scans with a ground truth (i.e., label), reads on a ratio of a labeled frames under the broadest reasonable interpretation); and
--anatomical completeness which means a ratio of anatomical elements included in the received data against anatomical elements based on medical standards (Bernard: Column 7, “Scan classifier data 420 can also include anatomical region data 422, indicating for example, the scan is a scan of the chest, head, right knee, or other anatomical region.”, Column 17, lines 1-30, “a plurality of categorized binary expert identifiers corresponding to a plurality of qualification categories corresponding to corresponding to scan types, anatomical regions, and/or the particular subsystems”, Column 72, line 50-Column 73, “The training set criteria can include quota and/or proportion requirements for one or more medical scan classification data. For example, the training set criteria can include meeting quota and/or proportion requirements for one or more scan types and/or human body location of scans, meeting quota or proportion requirements for a number of normal medical scans and a number of medicals scans with identified abnormalities, meeting quota and/or proportion requirements for a number of medical scans with abnormalities in certain locations and/or a number of medical scans with abnormalities that meet certain size, type, or other characteristics”. The Examiner interprets proportion requirement for anatomical region, teaches what is required of the broadest reasonable interpretation of ratio of anatomical structures).
One of ordinary skill in the art before the effective filing date would have found it obvious to include evaluating a ratio of a labeled frames and anatomical completeness as taught by Bernard within the evaluation of a medical image for machine learning as taught by Fu with the motivation of “improve the performance of the medical scan assisted review system” (Bernard: Column 40, lines 1-10).

Regarding claim 2, Fu and Bernard teach the limitations of claim 1, and further teaches wherein the data normality is calculated by the following Equation 1.
Equation 1: Data Normality =                         
                            
                                
                                    N
                                    o
                                    r
                                
                                
                                    T
                                
                            
                             
                        
                    
                
                    (
                    N
                    o
                    r
                    =
                    1
                    -
                     
                    
                        
                            ∑
                            
                                i
                            
                            
                                8
                            
                        
                        
                            
                                
                                    N
                                
                                
                                    i
                                
                            
                        
                    
                    )
                
             
(Here, T represents the total number of frames, Nor represents the number of normal frames, Ni represents the number of i-th type obstacle frames, and i represents an index of the obstacle type.) (Fu: paragraph [0056],  [0085],  [0094]; Bernard: Column 72, line 50-Column 73, “meeting quota or proportion requirements for a number of normal medical scans and a number of medicals scans with identified abnormalities”. The Examiner notes proportion reads on what is required of the claim for determination of normality)
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding claim 3, Fu and Bernard teach the limitations of claim 1, and further teaches wherein the learning fitness is calculated by the following Equation 2.
Equation 2: Learning Fitness =                         
                            
                                
                                    L
                                
                                
                                    T
                                
                            
                        
                    
(Here, T means the total number of frames and L means the number of labeled or labelable frames.) (Bernard: Column 72, line 50-Column 73, “The training set criteria can include data integrity requirements for medical scans in the training set such as requiring that the medical scan is assigned a truth flag 461… meeting quota and/or proportion data for a number of medical scans with certain diagnosis or certain corresponding medical codes”. The Examiner notes assigned a ground truth or associated medical codes reads on a proportion (i.e., ratio) of labeled frames)
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding claim 4, Fu and Bernard teach the limitations of claim 1, and further teaches wherein the anatomical completeness is calculated by the following Equation 3.
Equation 3: Anatomical Completeness =                         
                            α
                             
                            ×
                            
                                
                                    M
                                    F
                                
                                
                                    
                                        
                                            T
                                        
                                        
                                            M
                                            F
                                        
                                    
                                
                            
                            +
                            
                                
                                    1
                                    -
                                     
                                    α
                                
                            
                             
                            ×
                             
                            
                                
                                    O
                                    F
                                
                                
                                    
                                        
                                            T
                                        
                                        
                                            O
                                            F
                                        
                                    
                                
                            
                        
                    
(Here, MF is the number of required features found, TMF is the total number of required features, OF is the number of optional features found, TOF is the total number of optional features, and a means a ratio factor determined according to the learning purpose.) (Bernard: Column 70, lines 10-Column 71, line 55, “where a first aggregate data score is generated for interface feature I based on scores from all knee x-rays, and a second aggregate data score is generated for interface feature I based on scores 20 from all chest x-rays… where a first aggregate score is generated for interface feature I based on all scores from scans that contain an abnormality of a first type and/or in a first anatomical location, and a second 30 aggregate score is generated for interface feature I based on all scores from scans that contain an abnormality of a second type and/or in a second location.”, Column 72, line 50-Column 73, “the training set criteria can include meeting quota and/or proportion requirements for one or more scan types and/or human body location of scans… meeting quota and/or proportion requirements for a number of medical scans with abnormalities in certain locations and/or a number of medical scans with abnormalities that meet certain size, type, or other characteristics”. Also see, Column 7. The Examiner notes the equation looks at optional and required features, Bernard teaches required features and teaches generation of scores and proportions from these required features, therefore it is interpreted the ratio factor to be 1, as no optional features are actually required in the claim, therefore Bernard teaches what is required of the claim for anatomical completeness as it is the ratio of required features found over total features (i.e., the proportion of anatomical locations required) multiplied by a ratio factor which in this case is 1, making the optional features part of the equation to amount to zero (i.e., 1 - α, when α = 1, is zero) and therefore the equation under the broadest reasonable interpretation is taught by Bernard)
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding claim 5, Fu and Bernard teach the limitations of claim 1, and further teaches wherein in the receiving of the requirements according to the machine learning purpose, the requirement definition unit determines obstacle data defined according to a machine learning purpose, and in the evaluating of the evaluation items, data from which the obstacle data is removed is evaluated (Fu: paragraphs [0055]-[0056], “Identification of a low-resolution picture may be achieved by calculating an effective pixel area in the picture. The effective pixel area refers to an area after black borders on upper, lower, left and right sides of the picture are removed through cropping… If the effective area after the black borders are removed through cropping is less than a certain threshold, the picture is considered to be a low-resolution picture,”, paragraph [0085], “process each frame of endoscopic image, which meets requirements on real-time performance”. Also see, paragraph [0094]; Bernard: Column 72, line 50-Column 73. The Examiner notes paragraphs [0028] of Applicant’s specification describes an obstacle as any data not suitable for machine learning, therefore the interpretation is any images determines not suitable for machine leaning is removed and the rest of the data set is used for the machine learning purpose).
The motivation to combine is the same as in claim 1, incorporated herein. 

REGARDING CLAIM(S) 6-10
Claim(s) 6-10 is/are analogous to Claim(s) 1-5, thus Claim(s) 6-10 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 1-5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Pub. No. 2013/0144194 (hereafter “Ahn”), teaches using anatomical features to make plans for treatment of features of interest.
U.S. Patent Pub. No. 2018/0132726 (hereafter “Dickie”) teaches image analysis and comparison to track anatomical features of interest over time.
U.S. Patent Pub. No. 20190156478 (hereafter “Berlinger”) teaches image fusion to identify several anatomical structures of interest in a patient anatomy image.
U.S. Patent Pub. No. 20190172581 (hereafter “Ziotnick”) teaches improvement of machine learning systems using enhanced training data to associate objects in images to classifications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew E Lee whose telephone number is (571)272-8323. The examiner can normally be reached M-Th 9-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.E.L./Examiner, Art Unit 3626                                                                                                                                                                                                        

/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626